Citation Nr: 1111608	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-37 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for irritable bowel syndrome.

6.  Entitlement to an initial compensable evaluation for post-traumatic stress disorder (PTSD), prior to September 28, 2009.

7.  Entitlement to an initial evaluation in excess of 10 percent for PTSD, from September 28, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to January 2003.

By rating decision dated January 2003, the Regional Office (RO) denied the Veteran's claim for service connection for a low back disability.  He was informed of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  He sought to reopen his claim for service connection for a low back disability in February 2008.

In an August 2008, rating action, the RO concluded new and material evidence had not been received, and the claim for service connection for a low back disability remained denied.  In addition, the RO denied service connection for bilateral hearing loss, tinnitus, irritable bowel syndrome, a skin rash, and PTSD.  Based on the receipt of additional evidence, the RO, by rating action dated July 2009, granted service connection for PTSD, and assigned a noncompensable evaluation, effective February 26, 2008.  By rating action dated February 2010, the RO assigned a 10 percent evaluation for PTSD, effective September 28, 2009.  The Veteran has filed a timely appeal to the Board of Veterans' Appeals (Board).

The Board notes that the Veteran was scheduled to testify at a video conference hearing before a Veterans Law Judge in June 2010.  However, his representative informed the undersigned that the Veteran did not wish to testify.  Instead, the representative addressed the claim for an increased rating for PTSD.

The issues of entitlement to service connection for a low back disability on the merits, service connection for tinnitus and the claim for an initial evaluation in excess of 10 percent for PTSD from September 28, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision of the RO denied service connection for a low back disability.  It was held that while he had been treated in service for back complaints, but that no chronic disorder was shown.  He was notified and did not appeal.

2.  The evidence added to the record since the January 2003, determination includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

3.  A bilateral hearing loss was not documented in service, and has not been demonstrated following the Veteran's discharge from service.

4.  The Veteran's in-service follicular cysts were acute and transitory and resolved without residual disability, and a chronic rash has not been shown following service. 

5.  The Veteran's in-service gastroenteritis was acute and transitory and resolved without residual disability, and irritable bowel syndrome has not been demonstrated following the Veteran's discharge from service.

6.  Prior to September 28, 2009, the Veteran's PTSD was manifested by anxiety and depression, and resulted in slight impairment of social and occupational functioning.

CONCLUSIONS OF LAW

1.  The January 2003, rating decision, which denied service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the January 2003, rating decision is new and material, and the appellant's claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.385 (2010).

4.  Irritable bowel syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).

5.  A chronic rash was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for a10 percent evaluation, but no more, for PTSD, for the period prior to September 28, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in December 2007, and February, April, and May 2008 letters, issued prior to the rating decisions on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA outpatient treatment records, VA examination reports and statements from the Veteran.  

As discussed above, the appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


	I.  New and material 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection for a low back disability was denied by the RO in January 2003.  It was held that appellant had been treated in service for acute pathology which had resolved and that no continuing or chronic back disorder was identified.  The Veteran was notified of this action but did not perfect an appeal.  

The evidence of record at the time of the January 2003 determination included the service treatment records and the report of a VA examination.

The service treatment records disclose the Veteran was seen in August 1998 for complaints of low back pain for approximately three months.  It was noted he began experiencing back pain after he fell, landed on his feet and then rolled backwards onto his back.  He was not evaluated at that time, nor did he receive any treatment.  The Veteran related he sometimes has spasms, especially after running.  He denied any radicular symptoms.  On examination of the back, there was no vertebral tenderness to palpation.  The Veteran had some mild muscle spasm, but otherwise had full range of motion.  Straight leg raising was negative.  There was a mild FABER test on the left side.  The assessment was musculoskeletal low back pain.  He was referred for physical therapy.  The Veteran reported a history of back spasms in January 1999.  

The Veteran complained of low back pain in October 1999, secondary to falling off a roof.  He described having intermittent pain since then.  An examination was positive for hamstring tightness.  The assessment was mechanical low back pain.  The spine was evaluated as normal on the separation examination in November 2002.  

On VA examination of the spine in December 2002, the Veteran reported intermittent spasms in his low back.  He stated it did not bother him at all.  The impression was normal evaluation of the back.  The examiner stated he could not ascribe any physical diagnosis or attribute any physical impairment to his back complaints.  

By rating action dated January 2003, the RO denied the Veteran's claim for service connection for a low back disability.  It was stated a back disability had not been found on the VA examination following service. 

The evidence received subsequent to the January 2003 determination includes VA outpatient treatment records.  The Veteran was seen in a VA outpatient treatment clinic in September 2009.  He reported low back pain two weeks ago, but it was resolving.  The assessment was chronic low back pain, status post fall from a building.  The examiner indicated it was probably muscular more than spine related.

The Board notes that the additional evidence includes a diagnosis reflecting the Veteran has a current low back disability.  The Board finds that the new evidence relates to an unestablished fact, that is, the existence of a current low back disability.  Such evidence was not of record at the time of the January 2003 determination.  Thus, the Board finds that the evidence is new and material sufficient to reopen the claim for service connection for a low back disability.

	II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The record reflects the Veteran was a combat engineer in service.

The service treatment records disclose the Veteran was seen for a follicular cyst in April 1999.  He reported intermittent diarrhea of two days duration in July 1999.  It was noted he also had an upper respiratory infection.  The assessment was exudative pharyngitis with viral gastroenteritis.  The Veteran complained of abdominal pain that started four hours earlier in June 2000.  He also reported vomiting and diarrhea.  The assessment was gastroenteritis.  On a report of medical history in December 2000, the Veteran denied a hearing loss, frequent indigestion, stomach problems, or skin disease.  The abdomen and viscera and skin were evaluated as normal on the separation examination in November 2002.  An audiometric test revealed the hearing threshold levels in decibels were 5, 0, 0, 15 and -5, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 5, -5, -5 and 10.  

VA outpatient treatment records show the Veteran was seen in April 2003 and denied nausea, vomiting, diarrhea and constipation.  He also denied a rash or change in pigmentation.  He reported he had a rash on his back in July 2003.  He stated he had one while in service and was told it was a heat rash.  An examination revealed two areas of hyperpigmentation.  The assessment was tinea versicolor.  He reported occasional diarrhea in March 2004.  An examination demonstrated bowel sounds were present in all four quadrants.  The abdomen was soft and non-tender.  The skin was warm and dry.  There was no stasis pigmentation, ulcers rashes or lesions noted.  Similar findings were recorded in April 2005.  When seen in March 2007, the Veteran denied any gastrointestinal symptoms.  Gross hearing was "OK."  

The record fails to establish that the Veteran has a bilateral hearing loss, irritable bowel syndrome or skin rash.  The Veteran asserted in a February 2008 statement that he was told at his separation examination that he had a hearing loss.  Even if true, the audiometric test performed on the separation examination was within normal limits, as were all other audiometric tests conducted during service.  Thus, the Veteran's allegation that he had a hearing loss in service is simply not credible.  The Board concedes that the Veteran was exposed to acoustic trauma in service, but the fact remains there is no clinical evidence of a hearing loss either during service or at any time thereafter.  Similarly, although the Veteran was seen on one occasion post service for tinea versicolor, subsequent examinations fail to show he has a chronic rash.  Finally, there is no clinical evidence either during service or thereafter of irritable bowel syndrome.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Inasmuch as the most probative evidence fails to establish the Veteran has a bilateral hearing loss, skin rash or irritable bowel syndrome, the preponderance of the evidence is against the claim and service connection is denied.   


	III.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  The RO has staged the service-connected posttraumatic stress disorder by assigning a noncompensable and 10 percent evaluations during the appeal period.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A noncompensable evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The issue before the Board is whether a compensable evaluation is warranted for PTSD prior to September 28, 2009.  On VA psychiatric examination in July 2008, the Veteran related he sometimes awakens one or two times a night or wakes up early and was not able to get back to sleep.  He asserted he was fearful of seeking mental health care because it might compromise his getting a security clearance or a job of his choice.  He was alert and oriented to time, place and person.  There were no abnormalities in thought content or thought process.  Insight and judgment were intact.  The Veteran denied suicidal or homicidal ideation.  He was able to maintain personal hygiene.  

The mental status evaluation also revealed the Veteran described his mood as being a little nervous, anxious and depressed about coming to the examination.  His affect appeared to be narrow in range and sad.  The Veteran endorsed items consistent with a self-report of moderate to severely depressed mood.  He reported recurrent and intrusive recollections of the events experienced in service, including disturbing memories.  He made efforts to avoid thoughts, feelings or conversations associated with service.  He said he sometimes felt distant or cut off from other people.  He claimed he was emotionally numb.  He also reported periods of irritability and/or outbursts of anger occurring one to two times a week.  The diagnoses were PTSD, mild and anxiety disorder.  The examiner assigned a Global Assessment of Functioning score of 78.  She stated that if symptoms were present, they were transient and expectable reactions to psychosocial stressors, and indicated no more than slight impairment in social, occupational and academic functioning.  She added the Veteran's psychiatric disability was minimally disabling in both occupational and social domains.

In light of the examiner's opinion that the Veteran's psychiatric disability results in slight impairment, the Board, resolving reasonable doubt in the Veteran's favor, finds that a 10 percent evaluation is warranted from the inception of the award.  There is no basis, however, for a higher rating for PTSD, prior to September 28, 2009.  In this regard, the Board notes there is no evidence the Veteran has panic attacks or impaired memory.

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

	IV.  Other considerations 

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened and to this extent only, the appeal is granted.

Service connection for bilateral hearing loss, irritable bowel syndrome or a skin rash is denied.

An increased initial rating for PTSD, of 10 percent, but no higher, for the period prior to September 28, 2009, is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.


REMAND

Reopening the claim for service connection does not end the inquiry with respect to the claim for service connection for a low back disability, and consideration of the claim on the merits is needed.  However, additional development is needed before action can be taken on this claim, as well as the remaining claims on appeal.

As noted above, the service treatment records show the Veteran reported his low back pain began after a fall.  When he was seen in a VA outpatient treatment facility in September 2009, he related he had experienced low back pain two weeks earlier, but it was resolving.  The examiner stated the Veteran had chronic low back pain from a fall.  Thus, the Board believes a current examination is necessary in order to determine whether any current low back disability is related to service.

With respect to the claim for service connection for tinnitus, the Board acknowledges the Veteran was a combat engineer and, accordingly, was subjected to acoustic trauma.  The service treatment records are negative for complaints of ringing in the ears.  VA outpatient treatment records show that when he was seen in April 2003, approximately three months after his separation from service, the Veteran denied tinnitus.  He reported ringing in his ears in September 2009.

Finally, the Veteran asserts a higher rating is warranted for PTSD, from September 28, 2009.  VA outpatient treatment records in 2009 and 2010 show his symptoms appear to have increased in severity.  It was noted in October 2009 that he had fleeting passive suicidal thoughts.  He also described irritability, anger outbursts, hypervigilance and being easily overwhelmed by the daily stresses of juggling graduate school, a full-time job and parenthood.  The Global Assessment of Functioning scores ranged from 56 to 70.

The Court has also held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2010), a VA examination will be authorized where there is a possibility of a valid claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his low back disability and ringing in the ears since service, and for a psychiatric disability since September 2009.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule an appropriate VA examination to determine the nature and etiology of any current low back disability.  All necessary tests should be performed.  The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not (50% probability or more) that a current low back disorder is related to service.  The rationale for any opinion expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Schedule an appropriate VA examination to determine whether the Veteran has tinnitus and, if so, whether it is related to service, to include noise exposure therein.  The rationale for any opinion expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Schedule a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning score for the Veteran's service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.

5.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


